Name: COMMISSION REGULATION (EC) No 203/97 of 31 January 1997 correcting Regulation (EC) No 2515/96 determining the amounts of the agricultural components and the additional duties applicable from 1 September 1996 to 30 June 1997 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Norway
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  trade;  agricultural activity
 Date Published: nan

 4. 2. 97 I EN I Official Journal of the European Communities No L 33/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 203/97 of 31 January 1997 correcting Regulation (EC) No 2515/96 determining the amounts of the agricultural components and the additional duties applicable from 1 September 1996 to 30 June 1997 on the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 from Norway amounts had been determined wrongly, whereas, there ­ fore, it is necessary to correct the annex to the Regulation in question and to add the amounts referred to in the annex relating to certain sorbitols which had not been taken into account, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 2515/96 (2) determined the agricultural components referred to in the Annex to the Agreement in the form of an Exchange of Letters concerning the amendment of Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway (3); Whereas the Agreement between the European Economic Community and the Kingdom of Norway provides for the application of a maximum agricultural component of ECU 25 per 100 kg for CN code 2106 90 10 ; Whereas the Annex to Commission Regulation (EC) No 2515/96 determined the amounts of agricultural com ­ ponents; whereas a verification has shown that certain Article 1 The goods referred to in Annex I, Parts I and II of this Regulation , replace those in Annex I, Part 1 , and Annex II, Part 1 of Regulation (EC) No 2515/96 . The goods falling under sub-heading 3824 60 referred to in this Regulation shall be added to Annex I, Part 1 , of Regulation (EC) No 2515/96 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 318 , 20. 12. 1993, p. 18 . (2) OJ No L 345, 31 . 12. 1996, p. 46. 1 OJ No L 345, 31 . 12. 1996, p. 78 . No L 33/2 I enTI Official Journal of the European Communities 4. 2 . 97 ANNEX I Part I CN code ECU/ 1 00 kg ' 1904 10 30 63,214 1904 20 95 63,214 1904 90 10 63,214 2106 90 10 25,000' Part II AD S/Z CN code ECU/ 1 00 kg '2105 00 91 9,300 2105 00 99 9,300 ' ANNEX II CN code ECU/ 1 00 kg '3824 60 19 41,870 3824 60 91 19,152 3824 60 99 59,548'